Citation Nr: 9930294	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
defection hearing of the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from January 1966 to 
April 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran had a hearing at the RO before the below signing 
Board member in November 1997.  In April 1998, the Board 
remanded this matter to the RO for further development.  The 
Board finds that the Remand directives have been satisfied.  


FINDINGS OF FACTS

1.  All the evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Acuity of the veteran's left ear is of level II severity.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
left ear hearing impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left ear hearing impairment and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 
10 percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 
10 percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85 and 
Part 4, Diagnostic Codes 6100 to 6101. 

In conjunction with the veteran's current claim for an 
increased rating for his service-connected right ear hearing 
loss, a private audiometric evaluation performed in January 
1996 revealed that hearing in the left ear was recorded in 
pure tone thresholds (in decibels) as 85, 90, and 70 at 500, 
1000, and 2000 Hertz (Hz) and 45, 40, 35, 50, and 50 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hz.  The 
diagnoses were severe to profound hearing loss in the left 
ear and moderate to mild hearing loss in the right ear.  The 
veteran was advised to see an audiologist and to use hearing 
protection when in a noisy environment.  

A VA audiometric examination performed in August 1997 
revealed that the veteran the hearing in the left ear was 
recorded as 35, 35, 45, 50, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 Hz and 30, 30, 10, 30, and 35 decibels 
at 500, 1000, 2000, 3000, and 4000 Hz in the right ear.  
There was an average pure tone threshold of 48 decibels in 
the left ear and 26 in the right ear; speech recognition 
ability was 100 percent in the left and right ears, 
bilaterally.  The diagnosis was sensorineural hearing loss in 
the left ear and mixed conductive sensorineural hearing loss 
in the right ear.  

At the November 1997 personal hearing, the veteran testified 
that hearing in his left ear has decreased.  At the hearing, 
it was indicated that the veteran was wearing a hearing aid 
that the veteran stated improved his hearing.  In addition, 
the veteran noted a disparity in the January 1996 private 
audiometric evaluation and the August 1997 VA evaluation.  

As indicated supra, the Board remanded this matter to the RO 
for further development to include another VA audiometric 
examination to resolve the differences in the results of the 
January 1996 audiometric evaluation and the August 1997 VA 
examination.  The report of an audiometric examination dated 
in May 1998 revealed that hearing in the left ear was 
recorded as 35, 40, 40, 50, and 50 decibels at 500, 1000, 
2000, 3000, and 4000 Hz and 25, 35, 15, 35, and 40 decibels 
at 500, 1000, 2000, 3000, and 4000 Hz in the right ear.  The 
average puretone threshold was 45 decibels in the left ear 
and 31 decibels in the right ear; speech recognition was 90 
percent in the left ear and 100 percent in the right ear.  

The Board has considered and finds the veteran's testimony 
credible.  Nevertheless, under the applicable criteria, as 
set forth above, the veteran's hearing acuity (based, 
moreover, on the greater relative loss of acuity shown with 
respect to the left ear on the May 1998 audiogram) is at 
level II in the left ear, and a comparison of such finding 
with the schedular criteria does not demonstrate entitlement 
to a compensable rating.  

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Veterans Appeals.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss with such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of the 
above-cited 
audiograms do not reflect any puretone threshold at 1000, 
2000, 3000 and 4000 Hertz of 55 or more decibels, nor a 30 
decibels or less threshold at 1000 Hertz in tandem with a 
threshold of 70 decibels or more at 2000 Hertz.  The Board 
recognizes that the January 1996 private audiogram showed 
pure threshold at 1000 and 2000 Hz of 90 and 70 respectively; 
however, that examination is incomplete with respect to 
higher puretone thresholds and does not provide the basis for 
the evaluation of a higher disability evaluation for the 
veteran's left ear hearing loss.  Therefore, the above-
referenced revised criteria are of no bearing to alter the 
disposition reached above.  


ORDER

An increased rating for defective hearing of the left ear is 
denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

